DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Weigand on 6/4/2021.
The application has been amended as follows: 
Claim 1, line 3 “the antennas” is amended to –the multiple antennas--.
Claim 1, line 4 “the antennas” is amended to –the multiple antennas--.
Claim 6, line 2 “the antennas” is amended to –the multiple antennas--.
Claim 8, line 6 “the antennas” is amended to –the multiple antennas--.
Claim 9, line 2 “the antennas” is amended to –the multiple antennas--.
Claim 13, line 2 “the antennas” is amended to –the multiple antennas--.
Claim 15, line 6 “the antennas” is amended to –the multiple antennas--.
Claim 19, line 2 “the antennas” is amended to –the multiple antennas--.
Claim 2, line 1 “the ADCs” is amended to –the multiple ADCs --.
Claim 3, line 1 “the ADCs” is amended to –the multiple ADCs --.
Claim 4, line 1 “the ADCs” is amended to –the multiple ADCs --.
Claim 4, line 2 “the ADCs” is amended to –the multiple ADCs --.
Claim 6, line 2 “the ADCs” is amended to –the multiple ADCs --.
Claim 7, line 3 “the ADCs” is amended to –the multiple ADCs --.
Claim 11, line 2 “the ADCs” is amended to –the multiple ADCs --.
Claim 11, line 3 “the ADCs” is amended to –the multiple ADCs --.
Claim 13, line 2 “the ADCs” is amended to –the multiple ADCs --.
Claim 14, line 3 “the ADCs” is amended to –the multiple ADCs --.
Claim 16, line 1 “the ADCs” is amended to –the multiple ADCs --.
Claim 17, line 1 “the ADCs” is amended to –the multiple ADCs --.
Claim 19, line 2 “the ADCs” is amended to –the multiple ADCs --.
Claim 20, line 3 “the ADCs” is amended to –the multiple ADCs --.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Massarella et al (US 20150072633) does not teach nor make obvious (claim 1, 8, and 15) in a first mode of operation, using the multiple ADCs to sample emissions received by one of the antennas and identifying a signal of interest.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132.  The examiner can normally be reached on Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648